Citation Nr: 1412630	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-26 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to in-service exposure to herbicide agents.

2.  Entitlement to service connection for a cardiovascular disorder, including arteriosclerotic heart disease and coronary artery disease, to include as due to in-service exposure to herbicide agents and/or as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicide agents and/or as secondary to a cardiovascular disorder.

4.  Entitlement to service connection for residuals of a cerebrovascular accident, to include as due to in-service exposure to herbicide agents.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to in-service exposure to herbicide agents and/or as secondary to diabetes mellitus and/or residuals of a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, August 2008, and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For reasons expressed immediately below, this appeal must be remanded for additional development.  


I.  Hearing for Peripheral Neuropathy of the Bilateral Lower Extremities

The March 2013 hearing in this case elicited testimony relevant to the Veteran's perfected claims for entitlement to service connection for diabetes mellitus, hypertension, cardiovascular disorder, and residuals of a cerebrovascular accident.  However, in a March 2010 VA Form 9, the Veteran perfected an appeal for the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  He expressly indicated a desire for a hearing before a Board member at a local VA office (Travel Board hearing) on this issue.  Therefore, the Veteran should be scheduled for a Travel Board hearing in accordance with his expressed desires for this separately appealed issue.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. § 20.1304 (2013).

II.  Service Records

It is important to note that the Veteran's service records are unavailable and appear to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991)).

Here, the RO provided the Veteran with an NA Form 13055 and obtained hospital reports from September 1961 from the Clinton Sherman Air Force Base.  However, the Veteran also stated in March 2006 that his "records could probably be found at Randolph A[ir] F[orce] Base."  Accordingly, the RO should contact this facility to ascertain whether service records may be available.  Moreover, the Veteran testified in March 2013 that he was treated at a clinic in Germany for a heart condition.  On remand, he should be asked to provide additional identifying information for this facility so that VA may attempt to locate these records, as well.  See 38 C.F.R. § 3.159(c)(2) (2013) (stating that VA will end efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

III.  Outstanding Federal Records

The Veteran has also identified other outstanding Federal records that are relevant to the current claims, including VA treatment records from:  the Dallas, Texas, VA Medical Center (VAMC) beginning in the 1990s, the Frank Tejeda Outpatient Clinic (San Antonio VAMC), and the Harlingen, Texas, VAMC. 

Additionally, existing VA treatment records reflect that the Veteran is in receipt of Social Security Administration (SSA) benefits, and therefore a request should be made to SSA for any potentially relevant documents.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

IV.  Outstanding Private Treatment Records

The Veteran has also identified outstanding private treatment records.  In conjunction with his claims, he initially identified being treated at Baylor Hospital and Mesquite General Hospital.  He later also testified that he underwent a physical examination at a Dupont chemical plant within a year of his discharge from service in connection with employment at Iron Workers.  Because these records are potentially relevant to the issues on appeal, the RO/AMC should ask the Veteran to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain these records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Travel Board hearing for the issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities before a Veterans Law Judge in accordance with applicable laws and regulations.  (The Board notes that a hearing has already been held on the remaining four issues listed on the first page of this decision (entitlement to service connection for diabetes mellitus, hypertension, cardiovascular disorder, and residuals of a cerebrovascular accident); as such, those issues are not the subject the requested second hearing.)  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

2.  Contact Randolph Air Force Base for any service records and also ask the Veteran to provide identifying information for the clinic in Germany where he was treated for a heart condition in service.  

3.  Associate with the claims file the following records:

(a) VA treatment records from the Dallas, Texas, VAMC;

(b) VA treatment records from Frank Tejeda Outpatient Clinic (San Antonio VAMC); 

(c) VA treatment records from Harlingen, Texas, VAMC; and

(d) SSA documents if SSA benefits are in part based upon disability.  

If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  

3.  Ask the Veteran to provide VA Form 21-4142 for any outstanding private treatment records from the following:

(a) Mesquite General Hospital; 

(b) Baylor Hospital; and

(c) Dupont regarding the physical examination he reported undergoing as part of his employment with the Iron Workers.  

Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


